DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Claims 10 and 22 are canceled; claims 1-9, 11-21 and 23-25 are pending.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are not persuasive.
Regarding independent claims 1, 12 and 20,
Applicant argues, Kumar seems to be silent as to when an operation mode of the UE is multi-USIM mode, providing, to a first network, first information indicating that the UE prefers or requests a solution from the first network to solve a problem due to the multiple USIMs; and responsive to the operation mode of the UE changing from the multi-USIM mode to single-USIM mode, providing, to the first network, second information indicating that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs. 
In response, as noted in the rejection below, Kumar, starting at col 16: line 19 on, discloses the UE operated in a  Dual Sim Dual Active (DSDA) mode, then continues on to col 17: 1-35, the UE send to the first network MSIM assistance information, and upon receiving the MSIM assistance information, the base station of the first network  can schedule the UE on the first subscription, at 717, in order to reduce or limit the interference caused to the second subscription or caused by the second subscription, hence when an operation mode of the UE is multi-USIM mode, providing, to a first network, first information indicating that the UE prefers or requests a solution from the first network to solve a problem due to the multiple USIMs.
Further, as regard to responsive to the operation mode of the UE changing from the multi-USIM mode to single-USIM mode, providing, to the first network, second information indicating that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs, Kumar discloses (col 21: 38-45 At 804, the UE operates in a second mode on a second subscription, e.g., for a second network. The second mode on the second subscription may comprise an idle mode in which the UE periodically monitors for a page on the second subscription, as described in connection with FIGS. 4-6. Thus, the UE may be operating in a DSDS mode). That is, as the UE operates in the second mode DSDS (i.e., single-USIM mode) with a second subscription/network in an idle mode, the UE send a second information indicating that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs (col 15: 39-42 Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE). That is, by sending another MAC CE deactivating the request, the UE providing, to the first network, second information indicating that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 11-15, 17-20 and 24-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al., US Patent No. 10,623,946.
Claim 1, Kumar discloses ([fig 6, 7]) a method of a User Equipment (UE) supporting multiple Universal Subscriber Identity Modules (USIM) (col 2: 1-2, A Multiple Subscriber Identify Module (MSIM) capable User Equipment (UE)), the method comprising: 
when an operation mode of the UE is multi-USIM mode (col 16: 19-20 In DSDA mode), providing, to a first network, first information indicating (col 17: 2-5 the base station 704 configuring the UE to provide the MSIM assistance information. The indication 707 may cause the UE to report the MSIM assistance information) that the UE prefers or requests a solution from the first network to solve a problem due to the multiple USIMs (col 17: 28-32 in order to reduce or limit the interference caused to the second subscription or caused by the second subscription. For example, communication 721 on the first subscription may be scheduled to avoid resources in time and/or frequency that will be used for communication 719 on the second subscription); and 
responsive to the operation mode of the UE changing from the multi-USIM mode to single-USIM mode (col 21: 38-45 At 804, the UE operates in a second mode on a second subscription, e.g., for a second network. The second mode on the second subscription may comprise an idle mode in which the UE periodically monitors for a page on the second subscription, as described in connection with FIGS. 4-6. Thus, the UE may be operating in a DSDS mode), providing, to the first network, second information (col 15: 39-42 Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE) indicating that the UE does not prefer or request the solution to solve the problem due to the multiple USIMs (col 15: 39-42 Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE).  
Claim 2, Kumar discloses the method of claim 1, wherein: the UE is equipped with a first USIM associated with the first network and a second USIM associated with a  second network (fig 3, first SIM, second SIM, col 11: 30-32, Multiple SIMs may enable the device to operate using more than one network).   
Claim 3, Kumar discloses the method of claim 1, wherein: 
the providing the first information to the first network (col 17: 2-5 the base station 704 configuring the UE to provide the MSIM assistance information. The indication 707 may cause the UE to report the MSIM assistance information) is performed responsive to an operation mode of the UE changing from the single-USIM mode to the multi-USIM mode (col 16: 19-20 In DSDA mode).  
Claim 4, Kumar discloses the method of claim 1, wherein: 
the first network is Access and Mobility Management Function (AMF) (col 6: 32-33, The core network 190 may include a Access and Mobility Management Function (AMF) 192, other AMFs 193).    
Claim 5, Kumar discloses the method of claim 1, wherein: 
the first information or the second information is included in a Non Access Stratum (NAS) message (col 4: 32-33, distribution for non-access stratum (NAS) messages).  
Claim 7, Kumar discloses the method of claim 1, wherein: 
the first information indicates that at least one of a procedure or a configuration related to multi-USIM is required (col 16: 45-50, MSIM assistance information that includes information regarding the other subscription.  The information may enable the network to identify a cell or a network associated with the other subscription) and the second information indicates that at least one of the procedure or the configuration related to multi-USIM is not required (col 15: 39-42, The other activity may comprise any of monitoring for a page, receiving communication, transmitting communication, performing OOS recovery, etc. Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE).  
Claim 8, Kumar discloses the method of claim 1, wherein: 
the problem includes a service interruption for a first USIM of the UE while the UE is communicating via a second USIM of the UE (col 18: 34-39, UE may indicate to the base station for the current, connected subscription a tune away duration to the current, connected subscription.  The tune away duration may correspond to the UE specific length of time needed to tune away from the frequency band of the current, connected subscription to monitor for a page on the other, idle subscription).  
Claim 11, Kumar discloses the method of claim 1, wherein: 
the solution includes a mechanism allowing for release and resumption of an ongoing connection associated with a first USIM of the multiple USIMs (col 15: 39-43, Once the need for the gap(s) is over, the UE may send another MAC CE deactivating the request, e.g., deactivating the MSIM assistance information provided via the MAC CE, col 15: 62-65, Upon expiration of x ms, the base station may return to normal scheduling for the UE).  
Claim 12, see claim 1 for the rejection, Kumar discloses (fig 13) a communication device, comprising: 
a processor (fig 13, processor); and 
memory (fig 13, memory) comprising processor-executable instructions that when executed by the processor cause performance of operations (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software), the operations comprising: 
when an operation mode of the communication device is multi-USIM mode, providing, to a first network, first information indicating that the communication device prefers or requests a solution from the first network to solve a problem due to the multiple USIMs; and 
responsive to the operation mode of the communication device changing from the multi-USIM mode to single-USIM mode, providing, to the first network, second information indicating that the communication device does not prefer or request the solution to solve the problem due to the multiple USIMs.  
Claim 13, see claim 7 for the rejection, Kumar discloses the communication device of claim 12, wherein: the first information indicates that at least one of a procedure or a configuration related to multi-USIM is required and the second information indicates that at least one of the procedure or the configuration related to multi-USIM is not required.   
Claim 14, see claim 3 for the rejection, Kumar discloses the communication device of claim 12, wherein: the providing the first information to the first network is performed responsive to the operation mode of the communication device changing from the single-USIM mode to the multi-USIM mode.  
Claim 15, Kumar discloses the communication device of claim 12, wherein: 
the first network is Access and Mobility Management Function (AMF) (col 6: 32-33, The core network 190 may include a Access and Mobility Management Function (AMF) 192, other AMFs 193).  
Claim 17, Kumar discloses the communication device of claim 12, wherein: 
the problem includes a service interruption for a first USIM of the communication device while the communication device is communicating via a second USIM of the communication device (col 15: 1-5, a UE may be operating in a carrier aggregation mode for the active subscription, e.g., for data. The UE may request a break in scheduling, at 623, on a particular carrier for the active subscription based on the radio resources that the UE plans to use to monitor for the idle subscription).  
Claim 18, Kumar discloses the communication device of claim 13, wherein: 
the problem includes absence of information indicating a service type (Kumar col 13: 64-67, The MSIM assistance information may enable the network to determine aspects of an upcoming paging occasion for the UE on another subscription, col 14: 1-6, UE may provide MSIM assistance information 607 about a metric of an upcoming paging occasion on the idle subscription. The information may indicate a timing during which the UE will monitor for a page on the idle subscription and/or a location at which the UE will monitor for the page on the idle subscription) that triggered a paging associated with a second USIM of the multiple USIMs (col 13: 64-67, The MSIM assistance information may enable the network to determine aspects of an upcoming paging occasion for the UE on another subscription). 
Claim 19, see claim 11 for the rejection, Kumar discloses the communication device of claim 12, wherein: the solution includes a mechanism allowing for release and resumption of an ongoing connection associated with a first USIM of the multiple USIMs.  
Claim 20, see claim 1 for the rejection, Kumar discloses (col 28: 20-25, computer-readable medium/memory 1306 may also be used for storing data that is manipulated by the processor 1304 when executing software) a non-transitory computer-readable medium comprising processor-executable instructions that when executed cause performance of operations, comprising: 
when an operation mode of a device is multiple Universal Subscriber Identity Modules (USIM) mode, providing, to a first network, first information indicating that the device prefers or requests a solution from the first network to solve a problem due to the multiple USIMs; and 
responsive to the operation mode of the device changing from the multi-USIM mode to single-USIM mode, providing, to the first network, second information indicating that the device does not prefer or request the solution to solve the problem due to the multiple USIMs. 
Claim 24, see claim 2 for the rejection, Kumar discloses the communication device of claim 12, wherein: the communication device is equipped with a first USIM associated with the first network and a second USIM associated with a second network.  
Claim 25, see claim 5 for the rejection, Kumar discloses the communication device of claim 12, wherein: the first information or the second information is included in a Non Access Stratum (NAS) message.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chuttani et al., US 2016/0345244.
Claim 6, Kumar discloses the method of claim 1, wherein: 
but is silent on,  
the first information or the second information is provided to the first network when the UE is registered to the first network.  
However, as Chuttani discloses the first information or the second information is provided to the first network when the UE is registered to the first network ([0058] a wireless device may provide dual SIM functionality only when the device is in a roaming state, or only when the device is registered with a home network, or both when the device is roaming and when the device is registered with a home network, among various possibilities).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chuttani invention to include the claimed limitation(s) so as to allow the wireless device to register with the network and to provide information related to the dual-SIM functionality for proper connection with the network.    
Claim 16, see claim 6 for the rejection, Kumar discloses the communication device of claim 12, wherein: the first information or the second information is provided to the first network when the communication device is registered to the first network. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Chen et al., US 2018/0368099.
Claim 9, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the problem includes paging reception collision between a reception associated with a first USIM of the multiple USIMs and a reception associated with a second USIM of the multiple USIMs.  
However, as Chen discloses the problem includes paging reception collision between a reception associated with a first USIM of the multiple USIMs and a reception associated with a second USIM of the multiple USIMs ([0067] FIG. 2 illustrates an example of a wireless communications system 200 that supports techniques for mitigating page collisions in dual SIM devices, [0068] the dual SIM UEs may also negotiate with the base station to attempt to gain a shorter DRX cycle (e.g., increasing the number of paging opportunities within a particular time period, etc.)).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Chen invention to include the claimed limitation(s) so as to allow the wireless device to negotiate with the network in order to mitigate page collisions related to the dual-SIM functionality thereby improving communications with the network.  
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Ramkumar et al., US 2015/0065132.  
Claim 21, Kumar discloses the method of claim 1, wherein the multiple USIMs comprise a first USIM and a second USIM, wherein at least one of: 
but does not explicitly disclose,  
the first information provided by the UE to the first network indicates whether the UE performs first communication associated with the first USIM and second communication associated with the second USIM using a single transmitter; or 
the first information provided by the UE to the first network indicates whether the UE performs third communication associated with the first USIM and fourth communication associated with the second USIM using a single receiver.  
However, Kumar does imply the first information provided by the UE to the first network indicates whether the UE performs first communication associated with the first USIM and second communication associated with the second USIM using a single transmitter (col 12: 66-67 UE may provide MSIM capability information and/or MSIM status information 603 to inform the network of the, col 13: 1-5 the UE's MSIM capability or the UE's MSIM status. MSIM capability information may be sent in RRC signaling, such as a UE capability information message. The UE may also provide the base station with MSIM assistance information 607 regarding the other subscription, col 16: 12-13 whereas DSDS may enable to use of multiple SIMs in a device using a shared transceiver). That is, by providing capability and MSIM status and that the UE is operating in the DSDS mode the base station is provided with information indicating use of multiple SIMs in a device using a shared transceiver. 
Further, as Ramkumar discloses the first information provided by the UE to the first network indicates whether the UE performs first communication associated with the first USIM and second communication associated with the second USIM using a single transmitter (fig 8, [0093] The request for combined registration for first SIM 200a and second SIM 200b is sent to the wireless network 100 (the common PLMN) in a single registration message by the first SIM through the first transceiver. The wireless network 100 responds to the registration message by sending the response to the registration message for the first SIM 200a and the second SIM 200b in a single response message).  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Ramkumar invention to include the claimed limitation(s) so as to allow a multi-sim device to select a single transceiver to perform a combined registration includes simultaneously performing the registration of both sims thereby maintaining an efficient way of communication with the network.   
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., US Patent No. 10,623,946 in view of Namboodiri et al., US 2017/0094591.  
Claim 23, Kumar discloses the method of claim 1, wherein: 
but is silent on, 
the first information provided by the UE to the first network indicates the type of the second network that the UE is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) or New Radio (NR).
However, as Namboodiri discloses the information provided to the first network indicates the type of the second network that the UE is connected to, wherein the type of the second network indicated to the first network comprises at least one of 4G, 5G, Evolved Packet Core (EPC), 5G Core (5GC), Evolved Packet System (EPS), 5G System (5GS), Long Term Evolution (LTE) ([0002] A PLMN may be defined by a unique combination of a mobile country code and a mobile network code that is assigned to the network operator. Each SIM on the mobile communication device may support a subscription that is used to register with and communicate over a PLMN using a corresponding radio access technology (RAT). For example, a subscription may use a LTE RAT to communicate with a PLMN that supports LTE communication) or New Radio (NR).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify the Kumar invention with Namboodiri invention to include the claimed limitation(s) so as to allow a dual SIM mobile device to register with one or more SIM corresponding radio access technology network for enhancing its communications with different types of network.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH NGUYEN whose telephone number is (571)270-3196. The examiner can normally be reached 8:00AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DINH NGUYEN/Primary Examiner, Art Unit 2647